Citation Nr: 1818104	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a total knee replacement, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from June 1979 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2017 when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for additional development.  The Board finds that there has not been substantial compliance with the mandates of the November 2017 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In November 2017, the Board remanded the appeal to the AOJ for additional development, primarily for an additional VA examination of the left knee.  Unfortunately, the Board finds that there was not substantial compliance with the remand directives.  

The Board remanded the case for a VA examination where the Board specifically requested the VA examiner to "note the point at which there is pain on motion, if any."  In addition, the Board specifically requested "active and passive range of motion testing."    

The Board notes that the December 2017 supplemental statement of the case reflects that the Veteran failed to attend the scheduled VA examination; however, the Veteran attended a VA examination on December 7, 2017.  The VA examination report notes pain with flexion and extension, but the report does not specifically state where the pain begins during range of motion testing.  As noted above, the prior Board remand instructed that the examination should include the point during range-of-motion testing that the Veteran's left knee is limited by pain.  Further, the VA examination report notes pain on passive range of motion testing, but the report does not detail the Veteran's degrees of range of motion upon passive range of motion testing.  As the December 2017 VA examination does not substantially comply with the November 2017 remand order, the claim must be remanded for an additional VA examination.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from September 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).



2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to evaluate the severity of the Veteran's left knee disability.  The entire claims file should be made available to the examiner in conjunction with this request.  All testing deemed necessary to rate the knee under the criteria of the rating schedule must be conducted and the results reported in detail.

Specifically, the examiner is asked to perform both active and passive range of motion testing.  The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

3.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claim on appeal (including consideration of the December 2017 VA examination report).  If the benefit sought on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran and his representative, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




